In an action for wrongful death, plaintiff appeals, as limited by her brief, from so much of a judgment of the Supreme Court, Kings County, entered March 1, 1973, as is in favor of defendants Wyckoff Heights Hospital and Nestor Jacobo, upon a jury verdict. Judgment affirmed insofar as appealed from, with costs. No opinion. Upon the stipulation of the attorneys for appellant and for respondent Anthony J. Stalkus, dated August 5,1974, appeal from the above-mentioned judgment is deemed discontinued as to said respondent, without costs. Gulotta, P. J., Hopkins, Shapiro, Cohalan and Munder, JJ., concur.